Exhibit 10.3

FORM OF PROMISSORY NOTE

Note No 1-8.

 

U.S. $1,000,000

Maturity Date: September 5, 2009

Interest Rate: LIBO Rate (3.17875%) + Margin

   September 5, 2008

Reference is hereby made to (1) that certain Stock Purchase Agreement, dated as
of August 25, 2008 (the “SPA”), by and among S.A. La Nación, a sociedad anónima
organized under the laws of Argentina (“SALN”), Hispanoamerican Educational
Investments BV, a corporation organized under the laws of Holland (“HEI”),
Hammer.com, LLC, a Delaware limited liability company (“Hammer”), MercadoLibre,
Inc. a Delaware corporation (“ML” or the “Debtor”) (but solely with respect to
Section 8.4 thereof), DeRemate.com de Argentina S.A., a sociedad anónima
organized under the laws of Argentina, DeRemate.com Chile S.A., a sociedad
anónima organized under the laws of Chile, Interactivos y Digitales México S.A.
de C.V., a sociedad anónima de capital variable organized under the laws of
Mexico and Compañía de Negocios Interactiva de Colombia E.U., a empresa
unipersonal organized under the laws of Colombia and (2) that certain Asset
Purchase Agreement (this “APA”), dated as of August 25, 2008, by and among HEI,
SALN, Intangible Assets LLC, a Delaware limited liability company,
Emprendimientos Veta, S.A., a sociedad anónima organized under the laws of
Argentina (but solely with respect to Article III, Article VI, Section 7.1(o)
and Section 8.2 thereof), Hammer and ML. All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the SPA.

As a condition precedent to the closing of the transactions contemplated by the
SPA, Hammer has agreed to deliver this promissory note issued by ML (the
“Note”).

FOR GOOD AND VALUABLE CONSIDERATION, the undersigned, ML, subject to the terms
and conditions of this Note, promises to pay to the order of Hispanoamerican
Educational Investments BV (the “Creditor”), the principal sum of ONE MILLION
UNITED STATES DOLLARS (U.S. $1,000,000.00) on the Maturity Date (as defined
below).

The Debtor also promises to pay interest on the unpaid balance of this Note from
the Closing Date through the Maturity Date or the date of the prepayment in full
of this Note (as applicable), at a rate per annum for such period equal to the
LIBO Rate (as such term is defined below) plus the Margin (as such term is
defined below). Accrued interest shall be payable on the Maturity Date or any
Prepayment Date (as such term is defined below) (as applicable).

All payments hereunder shall be made in U.S. Dollars and in immediately
available funds.



--------------------------------------------------------------------------------

1. Certain Definitions. As used herein, the following terms shall have the
corresponding meanings.

(a) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Person.

(b) “Banking Day” means any day on which commercial Creditors are not authorized
or required to close in New York City or Buenos Aires, Argentina and which is
also a day on which dealings in U.S. Dollar deposits are carried out in the
London interbank market.

(c) “LIBO Rate” means the rate per annum as determined on the Interest Rate
Determination Date on the basis of the offered rates for deposits in U.S.
dollars, for a period of time comparable to the relevant period, which appears
on the Telerate page 3750 as of 11:00 a.m. London time on the day that is two
(2) Banking Days preceding the Closing Date; provided, however, if the rate
described above does not appear on the Telerate System on any applicable
Interest Rate Determination Date, the LIBO Rate shall be the rate (rounded
upward, if necessary, to the nearest one hundred-thousandth of a percentage
point) determined on the basis of the offered rate for deposits in U.S. dollars
for a period of time comparable to such relevant period that are offered by the
Reference Bank in the London interbank market at approximately 11:00 a.m. London
time, on the day that is two (2) Banking Days preceding the Closing Date. The
principal London office of the Reference Bank will be requested to provide a
quotation of its U.S. Dollar deposit offered rate for a period of time
comparable to the relevant period. If no quotation is provided, the rate for
that date will be determined on the basis of the rate quoted for loans in U.S.
dollars to leading European banks for a period of time comparable to the
relevant period offered by the Reference Bank in New York City at approximately
11:00 a.m. New York City time, on the day that is two (2) Banking Days preceding
the Closing Date.

(d) “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

(e) “Indebtedness” means (i) any indebtedness for borrowed money, (ii) any
indebtedness evidenced by any note, bond, debenture or other debt security,
(iii) any liabilities or obligations for the deferred purchase price of property
or services with respect

 

2



--------------------------------------------------------------------------------

to which Debtor is liable, contingently or otherwise, as obligor or otherwise,
(iv) any commitment by which Debtor assures a creditor against loss (including
contingent reimbursement obligations with respect to letters of credit), (v) any
indebtedness guaranteed in any manner by Debtor (including guarantees in the
form of an agreement to repurchase or reimburse), (vi) any liabilities or
obligations under capitalized leases with respect to which Debtor is liable,
contingently or otherwise, as obligor, guarantor or otherwise or with respect to
which obligations Debtor assures a creditor against loss, (vii) any indebtedness
or liabilities secured by an Encumbrance on Debtor’s assets, (viii) any amounts
owed by Debtor to any Person under any non-competition, consulting or deferred
compensation arrangements, and (ix) with respect to Debtor, any excess of the
funds payable to customers of MercadoPago, over funds receivable from customers
of MercadoPago.

(f) “Interest Payment Date” for this Note means (i) the Maturity Date of this
Note, and (ii) the date of any prepayment or repayment of principal of this
Note.

(g) “Interest Rate Determination Date” means the Banking Day that is two
(2) Banking Days before the Closing Date.

(h) “Margin” shall mean, with respect to this Note, (1) 1.5% for the period
commencing on September 5, 2008 and ending on January 4, 2009, (2) 2.0% bps for
the period commencing on January 5 2009 and ending on May 4, 2009, and (3) 2.5%
bps for the period commencing on for the period commencing on May 5, 2009 and
ending on September 5, 2009.

(i) “Maturity Date” means September 5, 2009.

(j) “Person” means any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization or government, or any political
subdivision, department or agency of any government.

(k) “Prepayment Date” means the date that the Debtor prepays this Note (in whole
or in part).

(l) “Reference Bank” means the principal London office of any major bank in the
London interbank market, as reasonably and mutually selected by the Creditor and
the Debtor in their reasonable discretion.

2. Payments; Prepayments; Fees.

(a) Place and Time of Payment. All payments of principal of and interest on this
Note and all other amounts payable hereunder shall be made by deposit to account
no. 24.74.40.647 of the Creditor at Fortis Bank NV, Blaak 555, 3000 BA,
Rotterdam, The Netherlands, BIC/SWIFT: FTSBNL2R, IBAN: NL17 FTSB 0247 4406 47,
not later than 12:00 p.m. (New York time) on the dates due, or to such other
account as the Creditor may designate in writing to the Debtor.

 

3



--------------------------------------------------------------------------------

(b) Payments to be on Banking Days. Whenever any payment hereunder shall be
stated to be due on a day other than a Banking Day, such payment shall be made
on the next succeeding Banking Day (unless such next succeeding Banking Day
would fall in the succeeding calendar month, in which case such payment shall be
made on the next preceding Banking Day), and any such extension or reduction of
time shall in such case be reflected in the computation of payment of interest.

(c) Voluntary Prepayments. Subject to the conditions set forth in Section 8
hereof, the Debtor may, upon three (3) Banking Days’ notice to the Creditor,
prepay this Note (in whole or in part) on any Banking Day.

3. Interest. All computations of interest hereon shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which interest is payable.

4. Pari Passu Status. The payment obligations of the Debtor under this Note
shall rank at least pari passu with all of its other Indebtedness, whether now
existing or hereafter outstanding, except for obligations accorded preference by
mandatory provisions of law.

5. Covenants. From the Closing Date, the Debtor covenants not to incur
Indebtedness, on a consolidated basis, in excess of $55,000,000 (including the
Indebtedness incurred hereunder and any other Indebtedness of the Debtor to the
Creditor), except as follows (collectively, “Permitted Indebtedness”):

(i) Indebtedness of the Debtor to any Subsidiary and of any Subsidiary to the
Debtor or any other Subsidiary;

(ii) Guarantees by the Debtor of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Debtor or any other Subsidiary; and

(iii) any Guarantees granted by Debtor or its Affiliates under any discount of
funds receivable from customers of MercadoPago.

6. Notices. All notices, requests, demands or communications hereunder shall be
in writing and shall be given to or made upon the respective parties hereto at
the following addresses:

 

If to the Debtor:    If to the Creditor: MercadoLibre, Inc.    S.A. La Nación
Tronador 4890, 8th Floor    Bouchard 557 6th floor Buenos Aires C140DNN,
Argentina    C1106ABG Buenos Aires, Argentina Attn.: Jacobo Cohen Imach   
Attn.: Eduardo Lomanto Tel: +54 11 5352 8030    Tel: +54 11 4319-1865 Fax: +1
305 393 8250    Fax: + 54 11 4319-4527

With a copy to:

   Hunton & Williams LLP    1111 Brickell Avenue, Suite 2500    Miami, FL 33131
   Attn.: John F. Haley    Tel: (305) 810 2595   

 

4



--------------------------------------------------------------------------------

7. Set-Off Rights. Each of the Creditor and Debtor hereby acknowledges and
agrees that the Buyer and/or any of the Buyer Indemnified Parties may satisfy
any claims arising pursuant to Section 2.5(b) of the SPA, subject to the
following terms and conditions:

(a) The Debtor shall have the right to set-off any amounts owed to the Buyer
and/or any Buyer Indemnified Party pursuant to Section 2.5(b) of the SPA against
any unpaid amount due or payable to the Creditor hereunder.

(b) If Debtor (on behalf of Buyer or any Buyer Indemnified Party (as
applicable)) elects to exercise a right of set-off, it shall on the date such
right is exercised provide the Creditor notice of such exercise, identify the
amounts owed to the Buyer and/or any Buyer Indemnified Party pursuant to
Section 2.5(b) of the SPA, identify the facts or events giving rise to the
so-notified claim, and identify how it intends to apply such set-off amounts to
the unpaid amount under this Note.

(c) If the Creditor objects to any aspect of the notice provided pursuant to
Section 7(b) above, the parties shall resolve their disputes in accordance with
the provisions of Section 2.5(b), Section 2.6, Section 2.7 and Section 6.8 of
the SPA, as applicable. The Accounting Mediator (as defined in the SPA) shall
render a written decision that determines if the Buyer and/or any relevant Buyer
Indemnified Party has a valid and applicable set-off right, and the amount of
such applicable offset, pursuant to Section 2.5(b), Section 2.6, Section 2.7,
and/or Section 6.8 of the SPA, as applicable.

(d) [Intentionally omitted]

(e) [Intentionally omitted]

(f) The Buyer’s and/or the Buyer Indemnified Parties’ election not to exercise
any offset shall not be prejudiced by the right to seek immediate
indemnification subject to the provisions of the SPA and/or the APA (as
applicable).

 

5



--------------------------------------------------------------------------------

(g) After the completion of the Closing Statement Adjustment, each of the Debtor
and the Creditor shall consult each other on the date that the Closing Statement
Adjustment is completed and every 30 days thereafter in order to determine (in
good faith) whether this Note may be amended in part in order to eliminate the
set-off rights set forth in this Section 7 and the escrow conditions described
in Section 8. The Creditor shall have the right to request the elimination of
such set-off rights, for the amount of the Notes subject to the Contract Set-Off
Right and/or the Working Capital Set-Off Right that exceeds: (i) any Objections
under Section 2.7 of the SPA; and (ii) the value of any Contracts not assumed as
of such date by the Creditor or its Affiliates as provided in Section 6.8 of the
SPA. In order to eliminate any set-off rights as provided in this Section 7(g),
the Creditor shall tender this Note to the Debtor in exchange for a new
promissory note with precisely the same terms and conditions as this Note except
for the set-off rights set forth in this Section 7 and the prepayment and escrow
conditions set forth in Section 8, which shall be deleted (if they are no longer
applicable). On the Maturity Date, Debtor shall pay any outstanding amounts
under this Note, less: (i) any Objections under Section 2.7 of the SPA; and
(ii) the value of any Contracts not assumed as of such date by the Creditor or
its Affiliates as provided in Section 6.8 of the SPA. Any such withheld amounts
shall be held in escrow pursuant to an escrow agreement to be mutually agreed on
and executed by the parties hereto. In the event of a dispute regarding such
withheld amounts, such dispute shall be resolved by the parties in accordance
with the provisions of Section 2.5(b), Section 2.6, Section 2.7 and Section 6.8
of the SPA, as applicable.

8. Prepayment.

(a) The Debtor may, upon notice to the Creditor, at any time or from time to
time voluntarily prepay this Note (in whole or in part) without premium or
penalty (any such prepayment amount shall be hereinafter referred to as a
“Prepayment Amount”).

(b) In the event that the Debtor should elect to prepay this Note before the
Maturity Date, the Debtor may prepay the entire outstanding principal balance
together with any unpaid interest accrued thereon into an escrow account (the
“Escrow Account”) with JPMorgan Chase Bank, N.A. (or another financial
institution mutually agreed upon by the parties hereto), as escrow agent (the
“Escrow Agent”), pursuant to the terms and conditions of an escrow agreement to
be mutually agreed upon by the parties hereto (the “Escrow Agreement”).

(c) Pursuant to the terms and conditions of the Escrow Agreement, if Debtor (on
behalf of Buyer or any Buyer Indemnified Party (as applicable)) elects to assert
a claim pursuant to Section 2.5(b) of the SPA, on or before the expiration of
twelve months after the Closing Date, it shall provide the Creditor notice of
such claim, identify the amounts of such claim pursuant to Section 2.5(b) of the
SPA, identify the facts or events giving rise to the so-notified claim, and
identify how it intends to apply such relevant escrow funds to the relevant
claim.

(d) If the Creditor objects to any aspect of the notice provided pursuant to
Section 8(c) above, the parties shall resolve their disputes in accordance with
the provisions of Section 2.5(b), Section 2.6, Section 2.7 and Section 6.8 of
the SPA, as applicable. The

 

6



--------------------------------------------------------------------------------

Accounting Mediator (as defined in the SPA) shall render a written decision that
determines if the Buyer and/or any relevant Buyer Indemnified Party has a valid
and applicable claim to the relevant escrow funds, and the amount of such claim,
in the same way it would have been entitled to exercise a set-off right pursuant
to Section 2.5(b), Section 2.6, Section 2.7, and/or Section 6.8 of the SPA, as
applicable.

(e) The Buyer’s or the Buyer Indemnified Parties’ (as applicable) claims against
any funds held in escrow pursuant to this Section 8 shall not be prejudiced by
the right to seek immediate indemnification subject to the provisions of the SPA
and/or the APA (as applicable).

(f) With respect to any funds held in the Escrow Account by the Escrow Agent,
the Escrow Agreement shall provide that after the completion of the Closing
Statement Adjustment, each of the Debtor and the Creditor shall consult each
other on the date that the Closing Statement Adjustment is completed and every
30 days thereafter in order to determine (in good faith) whether any of the
funds held in the Escrow Account may be released to the Creditor. Creditor shall
have the right to obtain the release of such funds, in the amount equal to the
amount of the escrow funds arising from the prepayment of the Notes subject to
the Contract Set-Off Right and/or the Working Capital Set-Off Right that
exceeds: (i) any Objections under Section 2.7 of the SPA; and (ii) the value of
any Contracts not assumed as of such date by the Creditor or its Affiliates as
provided in Section 6.8 of the SPA.

9. Miscellaneous.

(a) This Note sets forth the entire agreement between the parties hereto,
supersedes all prior communications and understandings of any nature and may not
be amended, supplemented or altered except in a writing signed by both parties
hereto.

(b) Any suit, action or proceeding against the Debtor with respect to this Note
or on any judgment entered by any court in respect thereof may be brought in the
courts of the State of New York, or, if it has or can acquire jurisdiction, in
the United States District Court for the Southern District of New York, and the
Debtor submits to the nonexclusive jurisdiction of such courts for the purpose
of any such suit, action or proceeding or judgment.

(c) This Note shall be governed by and interpreted and construed in accordance
with the law of the State of New York, without regard to principles of conflicts
of laws (other than Section 5-1401 of the General Obligations Law of the State
of New York).

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

DEBTOR: MERCADOLIBRE, INC. By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

AGREED AND ACCEPTED: HAMMER.COM, LLC By:  

 

Name:   Title:   S.A. LA NACIÓN By:  

 

Name:   Title:   HISPANOAMERICAN EDUCATIONAL INVESTMENTS BV By:  

 

Name:   Title:  

 

8